200 F.2d 560
53-1 USTC  P 9147
Muriel Dodge NEEMAN (formerly Muriel Dodge Conklin), Petitioner,v.COMMISSIONER of INTERNAL REVENUE, Respondent.
No. 91, Docket 21648.
United States Court of Appeals Second Circuit.
Argued Dec. 9, 1952Decided Dec. 30, 1952.

Morton C. Fitch, New York City, Lawrence R. Condon, New York City, for petitioner.
Charles S. Lyon, Asst. Atty. Gen. Ellis N. Slack, Lee A. Jackson and L. W. Post, Sp. Assts. to Atty. Gen., for Commissioner of Internal Revenue, respondent.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the authority of Lerner v. Commissioner, 2 Cir., 195 F.2d 296, and on the opinion below, 13 T.C. 397.